DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for validating” in claim 1 and “means for identifying” in claims 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-13, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurian et al, US 2017/0244721.

As per claim 1, it is taught of a system comprising:
a blockchain network communicably coupled to one or more endpoints, wherein the blockchain network includes a plurality of nodes that maintain a distributed ledger (paragraph 0061, lines 1-12);
a communications component to receive:
data access guidelines (user security level) governing access by a user to one or more entries stored in the distributed ledger (paragraph 0089, lines 1-12 and paragraph 0093, lines 7-11); and
a request from the user to access the one or more of the entries stored in the distributed ledger (paragraph 0088, lines 1-10);
an access control layer (user identifying information, paragraph 0093, lines 1-17) to:
apply the data access guidelines for the user to the request received via the communications component (paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8); and
identify segments (security levels dictate which portion of the blockchain that the user is authorized to access) within the one or more entries stored in the distributed ledger that are accessible according to the data access guidelines (paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8); and
means for validating the request from the user to generate a customized view of the segments (access is granted to the portions of the blockchain that the user’s security level is authorized to view, paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8) within the one or more entries stored in the distributed ledger (paragraph 0097, lines 1-10).
As per claims 8 and 20, it is disclosed wherein the access control layer is configured to generate a report (user interface for enrolling to submit a request for a certain security level, paragraph 0044, lines 8-22) including the customized view of the segments within the one or more entries stored in the distributed ledger (paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8).
As per claims 9 and 21, it is taught wherein the communications component is configured to transmit the report to the user (paragraph 0099, lines 1-11 and paragraph 0100, lines 1-9).
As per claims 10 and 22, it is disclosed wherein the data access guidelines include a reporting schedule for the report including the customized view, and wherein the communications component is further configured to periodically transmit the report to the user according to the reporting schedule (paragraph 0099, lines 1-11 and paragraph 0100, lines 1-9).
As per claims 11 and 23, it is taught wherein the segments within the one or more entries include at least one of a private access level, a permissive access level, or a public access level (paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8).
As per claims 12 and 24, it is disclosed wherein the user is associated with a regulatory agency (paragraph 0081, lines 8-10).
As per claim 13, it is taught of a method for generating a customized view of blockchain-stored data, the method comprising:
receiving data access guidelines (user security level) governing access by a user to one or more data portions of a block entry maintained in a blockchain (paragraph 0089, lines 1-12 and paragraph 0093, lines 7-11); 50Docket No. 307.0002CIP I
receiving a request from the user to view the one or more data portions of the block entry maintained in the blockchain (paragraph 0088, lines 1-10);
applying the data access guidelines for the user to the request (paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8);
identifying the one or more data portions (security levels dictate which portion of the blockchain that the user is authorized to access) maintained in the blockchain that are accessible according to the data access guidelines (paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8); and
generating a customized view of the block entry including any of the one or more data portions (access is granted to the portions of the blockchain that the user’s security level is authorized to view, paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8) determined to be accessible by the request (paragraph 0097, lines 1-10).
As per claim 25, it is disclosed of a non-transitory computer-readable medium having program instructions stored thereon which, when executed by one or more processors, cause the one or more processors to:
receive data access guidelines (user security level) governing access by a user to one or more data portions of a block entry maintained in a blockchain (paragraph 0089, lines 1-12 and paragraph 0093, lines 7-11);
receive a request from the user to view the one or more data portions of the block entry maintained in the blockchain (paragraph 0088, lines 1-10);
apply the data access guidelines for the user to the request (paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8);
identify the one or more data portions (security levels dictate which portion of the blockchain that the user is authorized to access) maintained in the blockchain that are accessible according to the data access guidelines (paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8); and
generate a customized view of the block entry including any of the one or more data portions (access is granted to the portions of the blockchain that the user’s security level is authorized to view, paragraph 0093, lines 7-11; paragraph 0095, lines 1-7; and paragraph 0098, lines 1-8) determined to be accessible by the request (paragraph 0097, lines 1-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al, US 2017/0244721 in view of Pratkanis, US 2020/0174990.

As per claims 2 and 14, it is disclosed by Kurian et al of storing portions of the one or more entries stored in the distributed ledger (paragraph 0093, lines 7-11), however the teachings fail to disclose that personally identifying information (PII) is stored within the blockchain.  The teachings of Pratkanis teach of storing personally identifying information (PII) within the blockchain (paragraph 0027, lines 1-8).  It would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to have been motivated to identify personally identifying information (PII) is stored within the blockchain so that it can be effective protected against unauthorized usage.  The teachings of Pratkanis disclose of the need protect PII information since information such as driver’s license numbers or social security numbers can be exposed, and by redacting its contents, they can be protected from individuals who are not authorized to review the information (paragraph 0024, lines 1-7 and paragraph 0074, lines 25-31).  Although the teachings of Kurian et al disclose of granting access to select portions of a blockchain, the teachings of Pratkanis offer additional protective measures by redacting PII data in a blockchain, adding an additional security level to the teachings of Kurian et al by granting access to specific data only accessible by authorized parties.
As per claims 3 and 15, Kurian teaches of an access control layer is dictates access conditions of the user making the request to access the one or more entries (user identifying information, paragraph 0093, lines 1-17).  The teachings fail to disclose of obfuscate PII of the user.  It is disclosed by Pratkanis of obfuscating (redacting) PII of the user (paragraph 0024, lines 1-7 and paragraph 0074, lines 25-31).  It would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to have been motivated to identify personally identifying information (PII) is stored within the blockchain so that it can be effective protected against unauthorized usage.  The teachings of Pratkanis disclose of the need protect PII information since information such as driver’s license numbers or social security numbers can be exposed, and by redacting its contents, they can be protected from individuals who are not authorized to review the information (paragraph 0024, lines 1-7 and paragraph 0074, lines 25-31).  Although the teachings of Kurian et al disclose of granting access to select portions of a blockchain, the teachings of Pratkanis offer additional protective measures by redacting PII data in a blockchain, adding an additional security level to the teachings of Kurian et al by granting access to specific data only accessible by authorized parties.
As per claims 4 and 16, the teachings of Pratkanis are relied upon for disclosing of means for identifying PII in the one or more entries stored in the distributed ledger (paragraph 0024, lines 1-7 and paragraph 0074, lines 25-31).  Please refer above for the motivational benefits of applying Pratkanis’ protection scheme to PII contained within the blockchain, and why it is obvious to combine with Kurian et al.
As per claims 5 and 17, it is disclosed by Kurian et al wherein it is assigned an access level needed to review each of the entries according to the data access guidelines.  The teachings of Pratkanis are relied upon for disclosing of the identifying PII to protect from unauthorized usage (by redacting the contents, paragraph 0024, lines 1-7 and paragraph 0074, lines 25-31).  Please refer above for the motivational benefits of applying Pratkanis’ protection scheme to PII contained within the blockchain, and why it is obvious to combine with Kurian et al.
As per claims 6 and 18, it is taught by Pratkanis wherein the means for identifying PII is configured to classify data within each of the entries into one or more PII data categories (paragraph 0024, lines 1-7 and paragraph 0074, lines 25-31).  Please refer above for the motivational benefits of applying Pratkanis’ protection scheme to PII contained within the blockchain, and why it is obvious to combine with Kurian et al.
As per claim 7 and 19, it is disclosed by Kurian et al of access control layer, however they fail to disclose of different encryption level for each of the one or more PII data categories of PII data classified by the means for identifying PII.  Pratkanis discloses of different encryption level for each of the one or more PII data categories of PII data classified by the means for identifying PII (paragraph 0024, lines 1-7 and paragraph 0111, lines 1-16).  Please refer above for the motivational benefits of applying Pratkanis’ protection scheme to PII contained within the blockchain, and why it is obvious to combine with Kurian et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simons, U.S. Patents 10,581,869; 10,958,663; and 10,425,426 are all related teachings by the Applicant.
Liu et al, EP 3761203 A1 is relied upon for disclosing of receiving a user request to process a digital asset, a blockchain provides authorization to the digital asset, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431